                   Case 5:15-cv-01716-BLF Document 431 Filed 04/04/19 Page 1 of 1
                                     UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA

                                                 CIVIL MINUTES

 Date: April 4, 2019                 Time: 3 Hrs - 1:30 – 4:30 Judge: BETH LABSON FREEMAN
 Case No.: 5:16-cv-01716-BLF         Case Name: ASUS Computer International v. InterDigital

Attorney for Plaintiff: Michael Bettinger, Michael Franzinger, Brian Nester, Nathan Greenblatt
Attorney for Defendant: David Steuer, Matthew Reed, Maura Rees, Michael Levin, Nancy Yen

 Deputy Clerk: Tiffany Salinas-Harwell                     Court Reporter: Irene Rodriguez

                                                 PROCEEDINGS
         Jury Panel – 60 Jurors to complete 1 page Hardship/Questionnaire 5/3/2019 at 9:00 a.m.
                 Jurors to be cleared through 5/21/2019
         Jury Instruction Conference set for 5/1/2019 and 5/3/2019
         Parties to pick up questionnaires on 5/3/2019 for copying by 12:00 p.m. and return original plus
          one copy to court by 3:30 p.m.

         Voir Dire = 30 Minutes Each Side
                 3 Peremptory Challenges Each Side - 8 Jurors to be Seated
         Opening Statements = 45 Minutes Each Side
         Closing Arguments = 1 ½ Hours Each Side
         Trial Limits = 15 Hours Each Side

         Modifications to Trial Questionnaire to be modified as stated on the record.
            Parties to Deliver 40 copies of Final Trial Questionnaire to Courtroom Deputy no later than 2:00 pm
            on 5/1/2019.

         Trial Schedule
                 5/03/2019 – Jury Questionnaire/Jury Instruction Conference 9:00 – 5:00
                 5/06/2019 – Jury Trial 8:30 – 5:00
                 5/07/2019 – Jury Trial 10:00 – 5:00
                 5/08/2019 – Jury Trial 8:30 – 5:00
                 5/09/2019 – Jury Trial 1:30 – 5:00
                 5/10/2019 – Jury Trial 8:30 – 5:00
                 5/13/2019 – Jury Trial 8:30 – 5:00
                 5/14/2019 – Jury Trial 10:00 – 5:00
                 5/15/2019 – Jury Trial 8:30 – 5:00
                 5/16/2019 – Jury Trial 8:30 – 5:00
                 5/17/2019 – Jury Trial 8:30 – 5:00
                 5/20/2019 – Jury Trial 8:30 – 5:00
                 5/21/2019 – Jury Trial 8:30 – 5:00

         Pretrial Motions in Limine
                 Parties present oral arguments - written order to be issued on rulings as stated on the record.


///
